Citation Nr: 1013845	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which increased the disability 
rating for the Veteran's lumbar spine degenerative joint 
disease to 40 percent.  In May 2007, the Veteran testified at 
a Travel Board hearing before the undersigned.  In January 
2008, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In January 2008, the Board remanded the matter on appeal for 
the procurement of additional medical records and for the 
Veteran to be afforded a VA examination, which was conducted 
in February 2009.  

In November 2009, correspondence was received from the 
Veteran in which he indicated that he was retiring from his 
employment with the United States Postal Service.  He 
indicated that his retirement was necessitated by his spine 
disabilities.  The matter of a total disability rating based 
on individual unemployability (TDIU) has been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran also 
indicated that his lumbar spine disability had worsened, 
there was a disc fragment at L-5, and that it appeared likely 
that future surgery and fusion would be required.  

The Veteran requested additional time to submit supporting 
evidence.  In December 2009, the Board granted an additional 
60 days for him to submit evidence.  Thereafter, evidence 
from Cape Cod Hospital was received which reflected that the 
Veteran had scheduled surgery on February 25, 2010.  In 
addition, he had a post-operative appointment on March 10, 
2010 with D. Maikath, NP.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Veteran's recent surgical 
records/follow-up records should be obtained in compliance 
with VA's duty to assist, from G. Maikath, NP, and Cape Cod 
Hospital.  

As the Veteran has asserted that his service-connected 
disability has worsened since his last examination, and since 
he has undergone additional surgery, he should be afforded a 
new examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In that regard, the Board notes that the Veteran is rated as 
40 percent disabled for his lumbar spine disability.  In 
order to warrant a higher rating, the evidence must show 
either unfavorable ankylosis of the entire spine or 
unfavorable ankylosis of the entire thoracolumbar spine.  

In addition, a higher rating may be assigned on another basis 
if the Veteran's back disability has resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The record reflects 
that the Veteran has in fact had incapacitating episodes.  
The examiner should opine as to whether these episodes total 
at least six weeks.

The Veteran may also be assigned an additional rating(s) 
based on neurological impairment.  The examiner should 
therefore identify any neurological impairment.

Finally, since TDIU has been raised and since the Veteran is 
being afforded an examination, the examiner should opine as 
to what limitations, if any, his service-connected cervical 
and lumbar spine disabilities place on employability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
records of the Veteran's treatment at 
Cape Cod Hospital, including his surgical 
report from February 25, 2010, and his 
records from G. Maikath, NP, to include 
his post-operative appointment on March 
10, 2010.  

2.  Thereafter, the Veteran should be 
afforded a VA orthopedic/neurological 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected 
degenerative disc disease of the lumbar 
spine.  

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The existence of any ankylosis of the 
spine should also be identified.  The 
examiner should state if the Veteran has 
either unfavorable ankylosis of the 
entire spine or unfavorable ankylosis of 
the entire thoracolumbar spine

The examiner should also assess if the 
Veteran has any associated neurological 
manifestations.  If so, these 
neurological manifestations should be 
identified and the severity thereof 
described in detail.  

If possible, the examiner should indicate 
whether the Veteran has had 
incapacitating episodes over the last 12 
months, and, if so, the number of 
episodes and the duration of the 
episodes.  In particular, the examiner 
should state if the Veteran's back 
disability has resulted in incapacitating 
episodes having a total duration of at 
least six weeks during the past 12 
months.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

The examiner must also opine as to 
whether the Veteran's service-connected 
cervical and lumbar spine disabilities 
alone prevent him from engaging in a 
substantially gainful occupation.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claim on 
appeal, to include the issue of entitlement 
to a TDIU.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

